In this case plaintiff in error was convicted of the larceny of a cow and a calf, and took writ of error.
He presents three questions, as follows:
"1. Is the testimony sufficient to support the verdict of the jury?
"2. Does the evidence identify the cow and calf alleged to have been stolen as the property of the prosecuting witness, Mr. Davenport?
"3. Did the defendant take the cow in good faith, believing her to be his own?"
The point of cleavage in this case was not whether or not the accused took the cow and calf and converted them to his own use, but was whether or not the accused so took and converted them to his own use in good faith under the bona fide belief that the animals were his own property.
The questions presented were for the jury to determine and the jury resolved those questions on conflicting evidence against the defendant. The trial court approved the findings of the jury by denying motion for new trial.
On consideration of the entire record, we find no reversible error. So the judgment is affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN AND CHAPMAN, J.J., concur in the opinion and judgment. *Page 232